Citation Nr: 1428090	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  06-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected asthma, depression, or the medications used to treat service-connected disabilities.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from June 1980 to September 1980 and on active duty from May 1992 to January 1995, with additional service in the United States Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the RO denied service connection for diabetes mellitus, a skin disorder, and hypertension.  The RO also adjudicated other issues for which the Veteran did not perfect an appeal.  

The Board previously considered the appeal in November 2010 and November 2011.  In November 2010, the Board remanded these issues for further development including providing corrective notice, obtaining VA treatment records, and affording the Veteran a VA examination.  That development was completed, and the case returned to the Board.  In November 2011, the Board again remanded all issues on appeal to obtain outstanding service records and afford the Veteran a further VA examination.  That development was also completed, and the appeal has again returned to the Board for further appellate review.  

A review of the record reflects that treatment records from the West Los Angeles and Sepulveda VA Medical Centers (VAMC) were uploaded to Virtual VA in November 2012 and July 2013, following the Appeals Management Center's (AMC) June 2012 supplemental statement of the case (SSOC).  In addition, a review of the Veterans Benefits Management System reflects that the Veteran's Social Security Administration (SSA) records were uploaded in April 2014.  Nevertheless, to the extent any records were not reviewed by either the AMC or the RO, the Board notes the Veteran's representative provided a June 2014 waiver of the RO's review of any new evidence.  38 C.F.R. § 20.1304

In April 2013, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  
FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has been shown to have been made worse by her service-connected depression.  

2.  The Veteran's prurigo nodularis has been shown to be causally or etiologically related to her military service.  

3.  The Veteran has not been shown to have hypertension that manifested in service, or within one year thereafter or that is causally or etiologically related to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was aggravated by service-connected depression.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2013).  

2.  Prurigo nodularis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2013).  

3.  Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the appellant with a notice in October 2005, and the AMC provided further notice in November 2010.  The requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the October 2005 notice letter about the information and evidence that is necessary substantiate her claim for service connection and of the division of responsibilities in obtaining such evidence.  The October 2005 letter also explained how disability ratings and effective dates are determined.  The AMC's November 2010 letter further explained the information and evidence needed to substantiate her claims for service connection on a secondary basis.  In summary, the Veteran has received all required VCAA notice in this case.

With regard to the timing of notice, notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini, 18 Vet. App. at 120 (2004).  In the present case, the Board notes that the RO did not provide the Veteran with all notice prior to the January 2006 rating decisions on appeal.  But in Pelegrini, the Court also clarified that, in these situations, VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying notice, followed by readjudication of the claims, such that she is still provided proper due process.  In other words, she must be given an opportunity to participate effectively in processing her claims.  

The Federal Circuit Court has further held that a SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the instant case, the timing error was cured.  After providing additional VCAA notice in November 2010, the AMC readjudicated the claims in August 2011 and June 2012 SSOCs.  Thus, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376; see also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, SSA records, and VA outpatient treatment are of record and were reviewed by both the RO and the Board in connection with the Veteran's claims.  For her part, the Veteran submitted personal statements and arguments from her representative.  She has not identified any available, outstanding evidence that is pertinent to the claims being decided herein.

The Veteran was also afforded VA examinations in November 2010 and December 2011, and each examiner submitted an addendum following their initial examination reports.  Medical opinions were also obtained from the Veterans Health Administration (VHA) in November 2013 and February 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

When considered as a whole, these examinations and opinions are adequate.  The Board finds that the November 2013 and February 2014 VHA opinions in particular are adequate.  As discussed below, the VHA opinions were predicated on a thorough review of the claims file and all pertinent evidence of record.  The evidence of record included the prior examination reports, based upon examinations during which a history was solicited from the Veteran.  The VHA physician provided a complete rationale for the opinions stated, citing to the records reviewed.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the AMC has complied with the Board's November 2010 and November 2011 remand directives.  Specifically, in November 2010, the AMC sent the Veteran corrective notice as to the elements of service connection on a secondary basis, and added her Charleston VAMC, Goose Creek Community Based Outpatient Clinic, West Los Angeles VAMC, and Sepulveda VAMC outpatient treatment records to her claims file.  In November 2010, the AMC also requested any additional, outstanding service records from the Records Management Center (RMC) and received a negative response.  Finally, the Veteran was afforded the November 2010 VA examination in connection with these claims.  In January 2011, that examiner supplied his addendum opinion, and in August 2011, the AMC added further West Los Angeles VAMC treatment records to the Veteran's claims file prior to readjudicating the claims on appeal.  

In November 2011, the AMC requested and received outstanding service treatment records from the National Personnel Records Center, and in December 2011, the Veteran was provided a VA examination in connection with these claims.  That examiner supplied her addendum opinion in March 2012, and the AMC readjudicated the case in June 2012 prior to returning the case to the Board for further appellate review.  As such, the AMC has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain diseases, such as hypertension and diabetes, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As hypertension and diabetes are considered chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  


Diabetes Mellitus 

The November 2010 and December 2011 VA examiners provided opinions weighing against service connection for diabetes mellitus on direct and presumptive bases citing the Veteran's 2004 date of diagnosis in relation to her 1995 separation from active service.  Each examiner had reviewed her claims file, and in her March 2012 addendum, the December 2011 VA examiner specified that the Veteran's in-service complete blood counts and urinalyses supported a finding that her glucose levels were normal while still in service.  However, the VHA physician also considered the theory of secondary service connection for diabetes mellitus as related to the Veteran's service-connected depression.  In November 2013, the VHA physician noted that a November 1994 in-service laboratory report indicated a glucose level of 110 mg/dL, which is considered impaired fasting glucose rather than diabetes mellitus.  In February 2014, she further stated that service-connected depression could cause diet indiscretion during depressive episodes, eventually worsening the Veteran's elevated glucose problems.  

The December 2011 examiner's opinion addressed the theory of in-service onset for diabetes mellitus in consideration of direct service connection, but did not address the secondary service connection.  While the November 2010 VA examiner did address secondary service connection and disagreed, the VHA examiner reviewed his examination report in her November 2013 and February 2014 opinions and ultimately found that the Veteran's depression and the medications used to treat that disorder are at least as likely as not to cause or aggravate her diabetes mellitus in the long term.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the service connection is warranted for diabetes mellitus.  38 C.F.R. §§ 3.102, 3.310.  


Skin Disorder

In August 2011 and June 2012 statements, the Veteran argued for direct service connection for her skin disorder, citing in-service treatment for eczema.  This contention is consistent with her service treatment records showing treatment for puritis, diagnosed as a dyshydrotic rash with inflammation and erythematous rash in August 1993.  Her November 1994 separation examination report lists normal skin at that time, but the Veteran subjectively reported a history of skin diseases.  The Veteran's VA treatment records further show ongoing treatment for itching, eczema, and lesions with diagnoses for dermatitis, acne vulgaris, and prurigo nodularis.  The November 2010 VA examiner similarly noted papular eczema, and the December 2011 VA examiner diagnosed carbuncle, dermatitis, and eczema.  

Each examiner considered whether the Veteran's skin disorders are related to her diabetes mellitus, but not whether her skin disorder might be directly related to her in-service symptomatology.  The VHA examiner thoroughly reviewed the Veteran's post-service treatment records.  She also noted the Veteran's in-service dyshydrotic rash and opined that this rash and prurigo nodularis are both diseases of an allergic nature.  Therefore, the VHA physician offered a positive medical nexus opinion, finding the Veteran's prurigo nodularis was related to her in-service symptomatology.  Accordingly, the Board finds that service connection is warranted for a skin disorder.  38 C.F.R. § 3.303(a).  


Hypertension

In her May 2005 claim, the Veteran asserted that she was warranted on both a direct and secondary basis.  In her October 2006 substantive appeal, she cited in-service risk factors for the development of hypertension, such as obesity with a body mass index of 27-28.  In her June 2012 statement, she again argued for direct service connection citing three elevated blood pressure readings in service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension," means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2012).

During her April 1992 entrance physical examination, the Veteran reported no history of high or low blood pressure, and the examiner listed a blood pressure reading of 100/60.  The Veteran's service treatment records do show several elevated blood pressure readings with the highest being a post-operative reading of 173/86 following dental surgery.  Additionally, the Veteran had slightly elevated blood pressure readings of: 152/84 in April 1993, 144/86 in September 1994, and 153/88 in November 1994.  However, the Veteran also had normal in-service blood pressure readings of 124/79 in February 1993, 136/70 in May 1993, 134/76 in November 1993, 124/78 in April 1994, 122/70 in May 1994, 132/82 in May 1994, 134/84 in July 1994, 110/62 in September 1994, 132/76 in October 1994, and 129/80 in November 1994.  At her November 1994 separation examination, the examiner recorded a blood pressure reading of 140/83.  

Following service, the VA treatment records show blood pressure readings of 140/90 and ongoing treatment for an existing diagnosis of hypertension in May 2005.  From May 2005 through September 2012, the Veteran's blood pressure readings and hypertension prescriptions fluctuated.  

The Veteran underwent a VA examination in December 2011 during which the VA examiner recorded blood pressure readings of 166/89, 148/79, and 171/82.  She also listened to the Veteran's lay report of post-service diagnosis for hypertension at the time of her diabetes mellitus diagnosis.  The examiner further reviewed the Veteran's elevated in-service blood pressure readings, and in her March 2012 addendum, offered the opinion that hypertension was not present while she was in service.  

In the November 2013 VHA opinion, the physician also reviewed the Veteran's elevated in-service blood pressure readings.  She extensively detailed the relevant entries in the Veteran's service treatment records, noting each instance of elevated blood pressure readings.  However, the VHA physician found no pattern of consistently elevated blood pressure readings.  She highlighted that each elevated blood pressure reading was taken when the Veteran was ill or anxious and noted that the blood pressure readings returned to normal following the period of illness or anxiety.  She conceded that there is a higher incidence of hypertension amongst diabetics, but explained in her February 2014 opinion that this is not likely in this Veteran's case based on the lack of renal insufficiency or failure.  

As to the Veteran's contention that hypertension began in service, the Board finds that such a diagnosis is not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  While there are elevated blood pressure readings in service, there are not diastolic readings of predominantly 90 mm or greater to show in-service onset for hypertension or systolic readings predominantly 160 mm or greater to show isolated systolic hypertension.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2012).  The Veteran had only one in-service systolic reading in excess of 160 mm at 173 mm, and no diastolic readings of 90 mm or greater.  The systolic readings were neither predominantly nor consistently that high, as the Veteran's blood pressure returned to 129/80 following the reading of 173/86 at her November 1994 dental surgery.  Further, while the Veteran's lay statements argue that she should have been diagnosed with hypertension in service, they do not argue that she was actually diagnosed with hypertension while in service.  Therefore, chronicity is not established in service.  

There is also no medical evidence showing that the Veteran had hypertension within one year of her military service.  The VA treatment records show prescription treatment for hypertension as long ago as 2005, and the Veteran reported a 2004 diagnosis for hypertension at the December 2011 VA examination.  She specified that she was diagnosed with hypertension at the time she was diagnosed with diabetes mellitus, which was nine years after her January 1995 separation from service.  There is no evidence of an earlier diagnosis for hypertension of record.  

The Board acknowledges the Veteran's contentions regarding when her hypertension began.  The Veteran is certainly competent to report the observable symptoms she experiences, as well as when a medical provider provided a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  She is also competent to report what she may have been told regarding the onset of hypertension.  

In this case, the Board finds that the Veteran is competent to state that she had elevated blood pressure readings in service, as she asserted in her June 2012 statement.  In her May 2005 claim, however, she had previously reported that she was never told that she had hypertensive blood pressure in service and was never treated for hypertension in service.  Her earlier statement is consistent with the service treatment records, as well as the VHA physician's opinion.  As previously noted, the Veteran had normal blood pressure readings at the time of her separation from service.  While she did report a history of high or low blood pressure in November 1994 at her separation from service, she listed blood pressure readings of 155/81 and 173/86 without citing a diagnosis for hypertension.  The Veteran appears to have been referencing blood pressure readings listed in her dental treatment records earlier in November 1994.  The VHA physician specifically reviewed these elevated blood pressure readings in her February 2014 opinion, attributing them to a fluctuation rather than a persistent pattern.  This attribution is consistent with the service treatment records, showing that these readings were taken prior to and following dental surgery, with a return to a normal blood pressure reading of 129/80 later in November 1994.  

While the Veteran is competent in her statements, the Board finds that the most probative evidence on the element of a nexus between the Veteran's current hypertension and her service is the VHA physician's opinions.  The examiner reviewed the claims file, including the service treatment records, considered the Veteran's report of in-service elevated blood pressure readings, and provided a detailed rationale for the opinion provided.  She considered the context in which the elevated blood pressure readings were taken and compared each of those elevated readings to other readings closely following them once the pain, illness, or anxiety had abated.  The VHA physician's opinion is factually accurate, fully articulated, and includes sound reasoning for her conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VHA physician reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on his medical training, knowledge, and expertise.

Even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of VHA physician is of greater probative weight than her more general lay assertions in this regard.  The Veteran's statements regarding her blood pressure readings in-service only addressed isolated elevated blood pressure readings, without considering their context or the normal in-service blood pressure readings.  The December 2011 VA examiner similarly considered the elevated in-service blood pressure readings based on the Veteran's lay statement, but subsequently changed her opinion in the March 2012 addendum upon consideration of the actual in-service blood pressure readings.  This VA examiner's March 2012 opinion is consistent with the service treatment records and the VHA physician's opinions.  The Veteran's statements are at odds with both of these opinions, and do not consider the full context of the elevated blood pressure readings.  Therefore, the Board finds the VHA opinions to be the most probative evidence on the issue of service connection for hypertension, and the Veteran's statements regarding in-service onset for hypertension to be of limited probative value.  

For the foregoing reasons, the weight of the competent and credible evidence shows that hypertension was not diagnosed during service or within one year thereafter.  

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the more probative evidence of record does not link a current diagnosis to the Veteran's military service.  In this regard, the Board finds that the addendum opinion provided by the VA examiner in March 2012 and the opinions provided by the VHA physician in November 2013 and February 2014 are more probative than the Veteran's lay statements.  While lay persons can be competent to opine on the etiology of a disability in some instances, in this case, the reasoned opinions of medical professionals are afforded more probative weight than the Veteran's speculation that her hypertension began in service.  The VA examiner and VHA physician reviewed the Veteran's reported history as well as the other evidence of record and provided a rationale for their opinions.  Therefore, the Board also finds that hypertension has not been shown to be causally or etiologically to an event, disease, or injury in service.

As to the issue of whether the Veteran's hypertension is related to diabetes mellitus, the Board finds that the most probative evidence of record does not support this contention.  In particular, the Board once again concludes that the opinions provided by VHA physician, who has specialized training and knowledge, are more probative than those of a lay person.  Here, the VHA physician offered the opinion that the Veteran's hypertension is not related to her diabetes mellitus based on the lack of renal insufficiency or failure.  The opinions of the VHA physician in November 2013 and February 2014 are reasoned, supported by reference to peer reviewed literature, and based upon a review of the claims file.  While a veteran can sometimes be competent to provide an opinion, the conclusion provided by the VHA physician is more probative, based upon the examiner's expertise and reasoning.  Therefore, the Board finds that the weight of the competent, credible, and probative evidence shows that the Veteran does not have hypertension that was either caused or aggravated by her service-connected diabetes.  Accordingly, service connection cannot be granted on a secondary basis.

There is no opinion of record supporting the claim other than the Veteran's own statements, which have been found to be less probative than a VHA physician's opinions.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for diabetes mellitus is granted.  

Subject to the provisions governing the award of monetary benefits, service connection for prurigo nodularis is granted.  

Entitlement to service connection for hypertension is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals























Department of Veterans Affairs


